DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection Under 112
Applicant's arguments filed 2/10/2022 have been fully considered and is persuasive in light of the amendment. Therefore, the 112 rejection is withdrawn. 
Rejection Under 101
Applicant's arguments filed 2/10/2022 have been fully considered. Applicant argues that:
The amended claims do not fall under managing personal behavior or interactions since they recite technical analysis performed on metadata to make a technical determination of a user’s state. 
The claims recite a practical application by reciting an improvement to assist patients in self-care.
The claims recite limitations that are not well-understood, routine, or conventional in the field. 
The claims are analogous to Example 34. 
Regarding A, the claims are interpreted as falling under managing personal behavior or interaction (i.e., following rules or steps) since the claims recite steps to analyze data received, determine a mood, and generate feedback for the user’s mood all based on the user’s interaction with a mobile device. These limitations are interpreted as steps in order to facilitate mood feedback for the user. Therefore, the recited steps fall under organizing human activity. 
Regarding B, as discussed in the updated rejection below, the additional elements do not amount to a practical application. The additional elements amount to no more than mere instructions to apply an exception an adding insignificant extra-solution activity to the abstract idea. See the updated rejection for further clarification. 
Regarding C, the limitations that Applicant argues are not conventional (see Remarks pg. 11) are not all additional elements. The analyzing, determining, and generating limitations are considered part of the abstract idea. The additional limitations to consider under the Step 2B analysis are the receiving and outputting limitations. As discussed below, those limitations do not amount to significantly more than the abstract idea. See the updated rejection for further clarification. 
Regarding D, Unlike Example 34, the claims are no directed at filtering content on the internet, therefore, the claim is not analogous to this example. As discussed in “Regarding A and B” the claim limitations fall under organizing human activity, specifically, managing personal behavior or interaction (i.e., following rules or steps) since the claims recite steps to analyze data received, determine a mood, and generate feedback for the user’s mood all based on the user’s interaction with a mobile device. The additional elements amount to no more than mere instructions to apply an exception an adding insignificant extra-solution activity to the abstract idea. 
Rejection Under 102/103
Applicant's arguments filed 2/10/2022 have been fully considered. Applicant argues that:
Deleeuw does not teach all of the amended claims, specifically the amendment about generating and outputting feedback to the user.
Haque does not teach all of the amended claims, specifically the amendment about generating and outputting feedback to the user.
Ignatov does not teach all of the amended claims, specifically the amendment about generating and outputting feedback to the user. Additionally, one of ordinary skill in the art would not be able to determine how to determine a current mood and/or cognitive state of the user from accelerometer activity data.
Regarding A-B, Applicant’s argument appears to be directed toward the amendment and is therefore moot. The rejection has been updated to reflect the amendments. 
Regarding C, Applicant’s argument appears to be directed toward the amendment and is therefore moot. The rejection has been updated to reflect the amendments. Additionally, Ignatov teaches using accelerometer to track a user’s activity data, such as if they are moving, laying down, etc. Examiner asserts that one of ordinary skill in the art could determine a mood based on such activity data. Deleeuw is used to teach the determination limitation, therefore it is the combination of references that teaches the claimed invention. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 68-85, 89 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 68-85, 89 are drawn to a method for determining a user’s mood or cognitive state based on received metadata, which is within the four statutory categories (i.e. process).  
Step 2A of the Alice/Mayo Test - Prong One 
The independent claim recites an abstract idea. For example, claim 68 recites: 
A method comprising: 
receiving metadata associated with a user's interaction with a mobile device; 
analyzing the received metadata by comparing the received metadata to previously- received metadata; 
determining, from the received metadata and the previously-received metadata, a current mood and/or cognitive state of the user; 
generating, using the received metadata and based on the current mood and/or cognitive state of the user, feedback for the user; and
outputting the feedback to the user.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal behavior or interactions (i.e., following rules), but for the recitation of generic computer components. For example, but for the mobile device, the limitations of this claim encompass a following rules to determine the mood of the user. If a claim limitation, under its broadest reasonable interpretation, covers management of commercial interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 69-85, 89 reciting particular aspects of determining a user’s mood or cognitive state based on received metadata, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
For example, claim 68 recites: 
A method comprising: 
receiving metadata associated with a user's interaction with a mobile device; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, MPEP 2106.05(d)(II)(i))
analyzing the received metadata by comparing the received metadata to previously- received metadata; 
determining, from the received metadata and the previously-received metadata, a current mood and/or cognitive state of the user; 
generating, using the received metadata and based on the current mood and/or cognitive state of the user, feedback for the user; and
outputting the feedback to the user. (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3))
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the mobile device, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0016], [0018], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving metadata about the user’s interactions, amounts to selecting a particular data source or type of data to be manipulated, and outputting the feedback amounts to insignificant extrasolution activity, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 69-72, 75-82, 89 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 73-74, 83-85, 89 recite additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, and claims 69-85 additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception an adding insignificant extra-solution activity to the abstract idea. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such the mobile device, e.g., Applicant’s spec describes the use of the mobile device consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0016], [0018]); receiving user interaction metadata, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); outputting the feedback to the user, e.g., outputting or providing access to the information, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, adding insignificant extra solution activity, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 68-70, 73-75, 78-81, 89 are rejected under 35 U.S.C. 103 as being unpatentable over Deleeuw (US 2016/0210985) in view of Burns, Michelle Nicole et al. “Harnessing context sensing to develop a mobile intervention for depression”, Aug. 2011, Journal of medical Internet research, vol. 13,3 e55. 12, doi:10.2196/jmir.1838.
Regarding claim 68, Deleeuw discloses a method comprising: 
receiving metadata associated with a user's interaction with a mobile device; (Deleeuw [0013] discloses referring to FIG. 1, an illustrative computing device 100 for emotionally modulating natural language interactions with a user is shown. In use, the user of the computing device 100 speaks a natural language user request to the computing device 100. The computing device 100 analyzes the user request to recognize any emotions exhibited in the user request. [0014] discloses the computing device 100 may be embodied as any type of device capable of performing the functions described herein. For example, the computing device 100 may be embodied as, without limitation, a smartphone, a cellular phone, a tablet computer, a notebook computer, a laptop computer, a desktop computer, a server computer, a distributed computing system, a multiprocessor system, a consumer electronic device, a smart appliance, and/or any other computing device capable of recognizing spoken user commands. [0023] discloses the emotional features may include audio features based on the audio signal of the user request (e.g., frequency, amplitude, timbre, etc.), as well as linguistic features based on the verbal content of the user request (e.g., articulation rate, message length, word choice, etc.)
analyzing the received metadata by comparing the received metadata to previously- received metadata; (Deleeuw [0023] discloses the request analysis module 202 is configured to receive user requests and identify emotional features of the user requests. Emotional features may include any feature of the user request that may be used by the computing device 100 to estimate an emotional state of the user associated with the user request. The emotional features may include audio features based on the audio signal of the user request (e.g., frequency, amplitude, timbre, etc.), as well as linguistic features based on the verbal content of the user request (e.g., articulation rate, message length, word choice, etc.).
determining, from the received metadata and the previously-received metadata, a current mood and/or cognitive state of the user; (Deleeuw [0024] discloses the emotion recognition module 208 is configured to estimate one or more emotional states exhibited in the user request. To perform the estimation, the emotion recognition module 208 may compare the identified features of the user request with baseline features stored in the vocal pattern database 216.
Deleeuw does not appear to explicitly disclose generating, using the received metadata and based on the current mood and/or cognitive state of the user, feedback for the user; and outputting the feedback to the user. However, Burns teaches it is old and well-known in the art of cognitive and emotional data processing to:
generate, using the received metadata and based on the current mood and/or cognitive state of the user, feedback for the user; (Burns pg. 9 teaches using the received data {Deleeuw teaches the metadata} about the user’s mood to determine it was outside a typical range. A message would then be generated to reinforce improvement or suggest using a tool in case of deterioration)
outputting the feedback to the user. (Burns pg. 9 teaches outputting the message to the user on the phone)
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Deleeuw to incorporate generating, using the received metadata and based on the current mood and/or cognitive state of the user, feedback for the user; and outputting the feedback to the user as taught by Burns in order to provide feedback and reinforce improvement or change in the user’s mood. See Burns pg. 9. 
Regarding claim 69, Deleeuw-Burns teaches a method according to claim 68, and Deleeuw further discloses wherein analyzing the received metadata by comparing the received metadata to previously received metadata comprises inputting into a machine learning algorithm the received metadata, and wherein the machine learning algorithm determines and outputs the current mood and/or cognitive state of the user. (Deleeuw [0033] discloses in block 308, the computing device 100 estimates one or more emotional states of the user request based on the identified features and the vocal pattern database 216. To estimate the emotional state, the computing device 100 compares the identified features to baseline features stored in the vocal pattern database 216. The baseline features may be based on machine learning as described above, training data as described in connection with FIG. 5 below, or any combination of the two. The computing device 100 estimates particular emotions based on the relative differences between each feature and the baseline features, as well as the importance of a particular feature to the emotion. For example, in some embodiments, the computing device 100 may generate a feature vector describing all of the features identified in the user request. The computing device 100 may multiply each feature value by a weight factor included in a weight vector…. Each weight vector may be generated by determining the factors that most accurately identify the particular emotion from a large set of sample requests such as training data or the vocal pattern database 216. Any appropriate mathematical technique may be used to generate the weight vector, such as a hidden Markov model, a Gaussian mixture model, or an artificial neural network). 
Regarding claim 70, Deleeuw-Burns teaches a method according to claim 68, and Deleeuw further discloses comparing the current mood and/or cognitive state of the user to a previously stored mood and/or cognitive state of a user to determine a change in the mood and/or cognitive state of the user. (Deleeuw [0024] discloses the emotion recognition module 208 is configured to estimate one or more emotional states exhibited in the user request. To perform the estimation, the emotion recognition module 208 may compare the identified features of the user request with baseline features stored in the vocal pattern database 216. [0048] discloses in block 518, the computing device 100 updates the vocal pattern database 216 based on the identified emotional features of the neutral request. The computing device 100 may store the identified emotional features as a set of baseline features that will be used for future comparisons {construed as comparing stored mood states since the emotion baseline features are what make up the state}).
Regarding claim 73, Deleeuw-Burns teaches a method according to claim 68, and Deleeuw further discloses wherein receiving metadata associated with a user's interaction with a mobile device comprises receiving voice metadata (Deleeuw [0023] discloses the emotional features may include audio features based on the audio signal of the user request (e.g., frequency, amplitude, timbre, etc.), as well as linguistic features based on the verbal content of the user request (e.g., articulation rate, message length, word choice, etc.).
Regarding claim 74, Deleeuw-Burns teaches a method according to claim 68, and Deleeuw further discloses wherein the voice metadata is selected from the group consisting of: speech volume, speech speed, presence of slurring, degree of slurring, speech clarity, timbre of the voice, vocal inflections, and vocal pitch. (Deleeuw [0023] discloses the emotional features may include audio features based on the audio signal of the user request (e.g., frequency, amplitude, timbre, etc.), as well as linguistic features based on the verbal content of the user request (e.g., articulation rate, message length, word choice, etc.)).
Regarding claim 75, Deleeuw-Burns teaches a method according to claim 68, and Deleeuw further discloses wherein the method is performed on the mobile device. (Deleeuw [0014] discloses the computing device 100 may be embodied as any type of device capable of performing the functions described herein. For example, the computing device 100 may be embodied as, without limitation, a smartphone, a cellular phone, a tablet computer, a notebook computer, a laptop computer, a desktop computer, a server computer, a distributed computing system, a multiprocessor system, a consumer electronic device, a smart appliance, and/or any other computing device capable of recognizing spoken user commands).
Regarding claim 78, Deleeuw-Burns teaches a method according to claim 68, and Deleeuw further discloses determining a notification according to the determined current mood and/or cognitive state. (Deleeuw [00037] discloses in addition to determining the content of the natural language response, the computing device 100 may perform one or more additional functions related to such determination. For example, in some embodiments, in block 318 the computing device 100 may perform an action associated with the user request. For example, in a virtual personal assistant system, the computing device 100 may update the user's calendar in response to the user request and generate a response indicating the status of the calendar update).
Regarding claim 79, Deleeuw-Burns teaches a method according to claim 78, and Deleeuw further discloses wherein the notification is one of the group consisting of: a reminder to take a medication, a reminder of an appointment, and a response to a request made by the user. (Deleeuw [00037] discloses in addition to determining the content of the natural language response, the computing device 100 may perform one or more additional functions related to such determination. For example, in some embodiments, in block 318 the computing device 100 may perform an action associated with the user request. For example, in a virtual personal assistant system, the computing device 100 may update the user's calendar in response to the user request and generate a response indicating the status of the calendar update [0038] discloses in some embodiments, in block 320 the computing device 100 may determine a clarifying question as part of the response to the user request).
Regarding claim 80, Deleeuw-Burns teaches a method according to claim 68, wherein the previously-received metadata are associated with the user's previous interaction with the mobile device. (Deleeuw [0024] discloses the emotion recognition module 208 is configured to estimate one or more emotional states exhibited in the user request. To perform the estimation, the emotion recognition module 208 may compare the identified features of the user request with baseline features stored in the vocal pattern database 216. [0048] discloses in block 518, the computing device 100 updates the vocal pattern database 216 based on the identified emotional features of the neutral request. The computing device 100 may store the identified emotional features as a set of baseline features that will be used for future comparisons {construed as previous interaction with the mobile device in order to get the baseline features}).
Regarding claim 81, Deleeuw-Burns teaches a method according to claim 68, and Deleeuw further discloses storing in a database the received metadata and/or the determined current mood and/or cognitive state of the user. (Deleeuw [0024] discloses the emotion recognition module 208 is configured to estimate one or more emotional states exhibited in the user request. To perform the estimation, the emotion recognition module 208 may compare the identified features of the user request with baseline features stored in the vocal pattern database 216. [0048] discloses in block 518, the computing device 100 updates the vocal pattern database 216 based on the identified emotional features of the neutral request. The computing device 100 may store the identified emotional features as a set of baseline features that will be used for future comparisons {construed as storing the mood states since the emotion baseline features are what make up the state}).
Regarding claim 89,  Deleeuw-Burns teaches the method of claim 68, and Burns further teaches wherein the feedback includes at least one of: (i) initiation of a disease education module, (ii) sharing a social support story, (iii) facilitating participation in a social group, (iv) medication management, (v) providing a healthy food recommendation, (vi) providing a physical activity recommendation, (vii) activating a voice- guided relaxation exercise, or (viii) interfacing with a health care team for the user. (Burns pg. 9 teaches the feedback suggestion being a website that the user can visit to reinforce mood changes; pg. 10 teaches that the website includes lessons such as psychoeducation on depression {construed as disease education module}). 
Claims 71-72, 76, 83 are rejected under 35 U.S.C. 103 as being unpatentable over Deleeuw-Burns in view of Haque et al. (September 2012, “Identifying Emotion by Keystroke Dynamics and Text Pattern Analysis”).
Regarding claim 71, Deleeuw-Burns teaches a method according to claim 68, but does not appear to explicitly teach wherein receiving metadata associated with a user's interaction with a mobile device comprises receiving keyboard metadata. However, Haque teaches it is old and well-known in the art of emotion detection wherein receiving metadata associated with a user's interaction with a mobile device comprises receiving keyboard metadata. (Haque pg. 8 Standard keyboard is a very cheap and available hardware that can be used to identify user emotion).
Therefore, it would have been obvious to one of ordinary skill in the art of emotion detection, before the effective filing date of the claimed invention, to modify Deleeuw-Burns, as modified above, to incorporate receiving metadata associated with a user's interaction with a mobile device comprises receiving keyboard metadata as taught by Haque in order to determine emotion is an efficient and cost effective way to identify user emotion by adding keyboard data as a source of data. See Haque Pg. 8.
Regarding claim 72, Deleeuw-Burns-Haque teaches the method according to claim 71, and Haque further teaches wherein receiving keyboard metadata comprises receiving one or more of the group consisting of: session length, average session length, interkey delay, average interkey delay, keypress duration, average keypress duration, distance between consecutive keys, ratio of interkey delay to distance, spacebar ratio, backspace ratio, autocorrect ratio, circadian baseline similarity, and metadata feature variability. (Haque pg. 10 teaches the features they have used are – dwell time (time elapsed between key press to release), flight time (time between keys), key down-to-down time. They also included a few features based on the content (Text) extracted from the free keystrokes, including separate features for the number of characters, numbers, punctuation marks, uppercase, number and percentage of special characters, number of mistakes (backspace+delete); pg. 17 We developed software in Java to collect data for using in keystroke dynamics. This software captured all pressed key by the user and their press and release time in a log file; pg. 19 Another software was developed (written in C#) which can run in background and collects all keys pressed by the user and their press and release time in a log file pg. 20 shows a list of the different features collected including dwell time, flight time, and key down-to-down time). The combination of the above mentioned references was discussed in the rejection of claim 71, and incorporated herein. 
Regarding claim 76, Deleeuw-Burns teaches a method according to claim 68, and does not appear to disclose the following, however, Haque teaches it is old and well-known in the art of emotion detection wherein the received metadata are generated by an application, executing on the mobile device, that analyzes the user's interaction with a software keyboard and generates metadata corresponding to the user interaction with the software keyboard. (Haque pg. 17 teaches that they developed software in Java to collect data for using in keystroke dynamics. This software captured all pressed key by the user and their press and release time in a log file; pg. 19 Another software was developed (written in C#) which can run in background and collects all keys pressed by the user and their press and release time in a log file pg. 20 shows a list of the different features collected including dwell time, flight time, and key down-to-down time). The combination of the above mentioned references was discussed in the rejection of claim 71, and incorporated herein.
Regarding claim 82, Deleeuw-Burns teaches a method according to claim 81, and does not appear to disclose the following, however, Haque teaches it is old and well-known in the art of emotion detection wherein: analyzing the received metadata by comparing the received metadata to previously received metadata comprises inputting into a machine learning algorithm the received metadata, the machine learning algorithm determines and outputs the current mood and/or cognitive state of the user, and the stored metadata and/or the stored determined current mood and/or cognitive state of the user are used to update the machine learning algorithm. (Haque pg. 22 teaches that they used Weka’s [10] several machine learning algorithms to analyze our data. Weka provides an efficient way of using its algorithms as they are implemented and train them by training data sets. We used our collected data to train several algorithms and built some models. pg. 19 teaches storing all of the collected metadata pg. 24 teaches that some output results of weka for various emotion classes are shown). The combination of the above mentioned references was discussed in the rejection of claim 71, and incorporated herein.
Regarding claim 83, Deleeuw-Burns teaches a method according to claim 68, but does not appear to disclose the following, however, Haque teaches it is old and well-known in the art of emotion detection wherein analyzing the received metadata by comparing the received metadata to previously-received metadata comprises analyzing the received metadata by comparing the received metadata to previously-received metadata associated with a population of users sharing a common characteristic with the user. (Haque pg. 21 teaches that over a period of many years during the 1990s, a large group of psychologists all over the world collected data in the ISEAR project, directed by Klaus R. Scherer and Harald Wallbott. Student respondents, both psychologists and non-psychologists, were asked to report situations in which they had experienced all of 7 major emotions (joy, fear, anger, sadness, disgust, shame, and guilt). In each case, the questions covered the way they had appraised the situation and how they reacted. The final data set thus contained reports on seven emotions each by close to 3000 respondents in 37 countries on all 5 continents). The combination of the above mentioned references was discussed in the rejection of claim 71, and incorporated herein.
Claims 77 is rejected under 35 U.S.C. 103 as being unpatentable over Deleeuw-Burns in view of Ignatov, Andrey (September 21, 2017, “Real-time human activity recognition from accelerometer data using convolutional neural networks”).
Regarding claim 77, Deleeuw-Burns teaches a method according to claim 68, but does not appear to disclose wherein receiving metadata associated with a user's interaction with a mobile device comprises receiving accelerometer metadata. However, Ignatov teaches it is old and well-known in the art data collection wherein receiving metadata associated with a user's interaction with a mobile device comprises receiving accelerometer metadata (Ignatov pg. 916 Section 2. Related Work teaches using a smartphone with a built-in accelerometer to obtain data on different activities performed by the user during the day).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Deleeuw-Burns, as modified above, to incorporate receiving metadata associated with a user's interaction with a mobile device comprises receiving accelerometer metadata as taught by Ignatov in order to allow for portable tracking of daily activities by look at the person’s behaviors using an a mobile device with an accelerometer. See Ignatov pg. 915. 
Claims 84-85 are rejected under 35 U.S.C. 103 as being unpatentable over Deleeuw-Burns-Haque in view of Kim et al. (US 2017/0003861).
Regarding claim 84, Deleeuw-Burns-Haque teaches a method according to claim 83, but does not appear to disclose wherein the common characteristic is a medical condition. However, Kim teaches it is old and well-known in the art of data collection analysis wherein the common characteristic is a medical condition (Kim [0067] teaches using cohort data for analysis and users of the cohort who have similar cognitive states or features of the user [0058] teaches the cognitive state can include a measure of anxiety, elation, hesitance, confusion, fatigue, annoyance, and emotional nihilism). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Deleeuw-Burns-Haque, as modified above, to incorporate wherein the common characteristic is a medical condition as taught by Kim in order to ensure greater confidence in the predicted outcome by using cohort data. See Kim [0067].
Regarding claim 85, Deleeuw-Burns-Haque-Kim teaches a method according to claim 84, and Kim further teaches wherein the medical condition is diabetes or depression. (Kim [0067] teaches using cohort data for analysis and users of the cohort who have similar cognitive states or features of the user  [0058] teaches the cognitive state can include a measure of anxiety, elation, hesitance, confusion, fatigue, annoyance, and emotional nihilism {emotional nihilism is construed as being analogous to depression}). The combination of the above mentioned references was discussed in the rejection of claim 84, and incorporated herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686